Citation Nr: 1746524	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder. 

2.  Whether new and material evidence has been received to reopen service connection for a right lower extremity disorder.

3.  Whether new and material evidence has been received to reopen service connection for a right foot disorder.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to a higher initial rating in excess of 10 percent for tinnitus. 

6.  Entitlement to an increased disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) from October 14, 2011. 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the RO in Louisville, Kentucky, which denied a rating in excess of 30 percent for PTSD.  A July 2015 rating decision granted service connection for tinnitus, assigning a 10 percent initial rating, denied service connection for bilateral hearing loss, and denied reopening service connection for back, right lower extremity, and right foot disorders.  A November 2016 rating decision granted a 70 percent disability rating for PTSD, effective October 14, 2011 (date of claim for increase).  

On the December 2012 substantive appeal, the Veteran requested a Board videoconference hearing.  Subsequently, in September 2014 and December 2014 statements, the Veteran indicated that he no longer desired a Board hearing.  Accordingly, the Board finds the hearing request is withdrawn.  See 38 C.F.R. 
§ 20.702 (2017).

An August 2017 letter notified the Veteran that he was currently unrepresented and informed him of the opportunity to seek other representation.  The August 2017 letter also included VA Form 21-22 "Appointment of Veterans Service Organization as Claimants Representative" and VA Form 21-22a "Appointment of Individual as Claimant's Representative."  To date, the Veteran has not appointed a new representative; therefore the Veteran is unrepresented. 



FINDING OF FACT

In an August 2017 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issues an appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for whether new and material evidence has been received to reopen service connection for a back disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for whether new and material evidence has been received to reopen service connection for a right lower extremity disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for whether new and material evidence has been received to reopen service connection for a right foot disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for bilateral hearing loss.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial rating in excess of 10 percent for the service-connected tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 70 percent for the service-connected PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In a decision dated February 2015, the Board remanded the issue of entitlement to an increased rating in excess of 30 percent for the service-connected PTSD for a new VA examination.  Post-remand, in November 2016, the RO granted both a 
70 percent disability rating for the service-connected PTSD and a total disability rating based due to service-connected disabilities based on individual employability (TDIU), each effective October 14, 2011.  

In an April 2017 statement, the Veteran wrote that the "appeal was settled" by the November 2016 rating decision, which granted a higher 70 percent rating for PTSD and TDIU (each effective October 14, 2011).  Unsure whether the April 2017 statement was the Veteran's attempt to withdraw the remaining issues on appeal, the Board counsel sought to clarify whether the April 2017 statement was a withdrawal of the appeal.  

In an August 2017 statement, the Veteran wrote that wished to "withdraw my appeal," and that "everything was settled" by the November 2016 rating decision, which granted both a 70 percent disability rating for the service-connected PTSD and a TDIU, each effective October 14, 2011.  As the Veteran has withdrawn the remaining issues on appeal in writing, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of whether new and material evidence has been received to reopen service connection for a back, right lower extremity, and right foot disorders, service connection for bilateral hearing loss, an initial rating in excess of 10 percent tinnitus, and an increased rating in excess of 70 percent from October 14, 2011 for PTSD; therefore, the issues will be dismissed.


ORDER

The appeal to reopen service connection for a back disorder, having been withdrawn, is dismissed. 

The appeal to reopen service connection for a right lower extremity disorder, having been withdrawn, is dismissed. 

The appeal to reopen service connection for a right foot disorder, having been withdrawn, is dismissed. 

The appeal to reopen service connection for bilateral hearing loss, having been withdrawn, is dismissed. 

The appeal for an initial rating in excess of 10 percent for tinnitus, having been withdrawn, is dismissed.  

The appeal for an increased rating in excess of 70 percent for PTSD, having been withdrawn, is dismissed.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


